 



TRADEMARK SECURITY AGREEMENT

 

This TRADEMARK SECURITY AGREEMENT (as may be amended, restated, supplemented or
otherwise modified from time to time, this “Trademark Security Agreement”),
dated as of December 16, 2016, is made by XFIT BRANDS, INC., a Nevada
corporation (the “Grantor”), in favor of PIMCO FUNDS: PRIVATE ACCOUNT PORTFOLIO
SERIES: PIMCO HIGH YIELD PORTFOLIO, a separate investment portfolio of PIMCO
FUNDS, a Massachusetts business trust (the “Secured Party”).

 

WHEREAS, the Grantor is party to that certain Amended and Restated Pledge and
Security Agreement, dated as of December 16, 2016 (as may be further amended,
supplemented, replaced or otherwise modified from time to time, the “Pledge and
Security Agreement”) between the Grantor and the other grantors party thereto
and the Secured Party pursuant to which the Grantor granted to the Secured Party
a security interest in certain property, including the Trademark Collateral (as
defined below), and is required to execute and deliver this Trademark Security
Agreement for recording with the United States Patent and Trademark Office and
other applicable Governmental Authorities.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Grantor hereby agrees as
follows:

 

SECTION 1.      DEFINED TERMS. All capitalized terms used but not otherwise
defined herein have the meanings given to them (including by reference) in the
Pledge and Security Agreement.

 

SECTION 2.      GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL.

 

(1) Grant of Security Interest. The Grantor hereby grants to the Secured Party a
security interest and continuing lien on all of the Grantor’s right, title and
interest in, to and under all personal property of the Grantor including, but
not limited to the following, in each case whether now owned or existing or
hereafter acquired or arising and wherever located (collectively, the “Trademark
Collateral”):

 

(a) all United States, state and foreign trademarks, service marks,
certification marks, collective marks, trade names, corporate names, d/b/as,
business names, fictitious business names, internet domain names, trade styles,
logos, other source or business identifiers, designs and general intangibles of
a like nature, rights of publicity and privacy pertaining to the right to use
names likeness and biographical data as real, all registrations and applications
for any of the foregoing including, but not limited to, the registrations and
applications referred to in Schedule I hereto (as such Schedule may be amended
or supplemented from time to time),

 

(b) the goodwill of the business connected with the use of and symbolized by the
foregoing,

 

(c) the right to sue or otherwise recover for past, present and future
infringement or dilution of any of the foregoing or for any injury to goodwill,
and

 

(c) all proceeds of the foregoing, including, without limitation, royalties,
income, payments, claims, damages, and proceeds of suit.

 



 
 



 

(2) Certain Limited Exclusions. Notwithstanding anything herein to the contrary,
in no event shall the security interest granted under Section 2(1) of this
Trademark Security Agreement attach to (a) any lease, license, contract,
property rights or agreement to which the Grantor is a party or any of its
rights or interests thereunder if and for so long as the grant of such security
interest shall constitute or result in (i) the abandonment, invalidation or
unenforceability of any right, title or interest of the Grantor therein or (ii)
in a breach or termination pursuant to the terms of, or a default under, any
such lease, license, contract property rights or agreement (other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law or
principles of equity), provided, however, that such security interest shall
attach immediately at such time as the condition causing such abandonment,
invalidation or unenforceability shall be remedied and, to the extent severable,
shall attach immediately to any portion of such lease, license, contract,
property rights or agreement that does not result in any of the consequences
specified in (i) or (ii) including, without limitation, any proceeds of such
lease, license, contract, property rights or agreement; or (b) in any of the
outstanding capital stock of a “controlled foreign corporation” (as defined in
the Internal Revenue Code of 1986, as amended) in excess of 65% of the voting
power of all classes of capital stock of such controlled foreign corporation
entitled to vote; provided that immediately upon the amendment of the Internal
Revenue Code to allow the pledge of a greater percentage of the voting power of
capital stock in a controlled foreign corporation without adverse tax
consequences, the Trademark Collateral shall include, and the security interest
granted by the Grantor shall attach to, such greater percentage of capital stock
of each controlled foreign corporation.

 

SECTION 3.     SECURITY FOR OBLIGATIONS.

 

(1) Security for Obligations. This Trademark Security Agreement secures, and the
Trademark Collateral is collateral security for, the prompt and complete payment
or performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including the
payment of amounts that would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. §362(a) (and any
successor provision thereof)), of all Secured Obligations.

 

(2) Continuing Liability under Trademark Collateral. Notwithstanding anything
herein to the contrary, (a) the Grantor shall remain liable for all obligations
under the Trademark Collateral and nothing contained herein is intended or shall
be a delegation of duties to the Secured Party or any Secured Party and (b) the
Grantor shall remain liable under each of the agreements included in the
Trademark Collateral, including, without limitation, any agreements relating to
Pledged Partnership Interests or Pledged LLC Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Secured Party nor any Secured
Party shall have any obligation or liability under any of such agreements by
reason of or arising out of this Trademark Security Agreement or any other
document related thereto nor shall the Secured Party nor any Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Trademark Collateral,
including, without limitation, any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, (c) the exercise by the Secured Party of any
of its rights hereunder shall not release the Grantor from any of its duties or
obligations under the contracts and agreements included in the Trademark
Collateral.

 

(3) Termination. Upon the payment in full of all Secured Obligations, the
cancellation or termination of the commitments and any other contingent
obligation included in the Secured Obligations, the security interest granted
hereby shall terminate hereunder and of record and all rights to the Trademark
Collateral shall revert to the Grantor. Upon any such termination, the Secured
Party shall, at the Grantor’s expense, execute and deliver to the Grantor such
documents as the Grantor shall reasonably request to evidence such termination.

 

SECTION 4.     APPLICABLE LAW. This Trademark Security Agreement and the rights
and obligations of the parties hereunder shall be governed by, and shall be
construed and enforced in accordance with, the laws of the State of New York
without regard to conflict of law principles that would result in the
application of any law other than the law of State of New York.

 

SECTION 5.     COUNTERPARTS. This Trademark Security Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be deemed an original, but all such counterparts together shall constitute
but one and the same instrument.

 

[Remainder of page intentionally left blank]

 



 2 

  

 

IN WITNESS WHEREOF, the Grantor has caused this Trademark Security Agreement to
be duly executed and delivered by its officer thereunto duly authorized as of
the date first written above.

 

 



XFIT BRANDS, INC.

        By: /s/ David E. Vautrin   Name: David E. Vautrin Title: CEO





 

Accepted and Agreed:

 

PIMCO FUNDS: PRIVATE ACCOUNT PORTFOLIO SERIES:

PIMCO HIGH YIELD PORTFOLIO

By: Pacific Investment Management Company LLC,

as its Investment Advisor, acting through Investors

Fiduciary Trust Company, in the Nominee Name of IFTCO

 

By: /s/ T. Christian Schacke   Name: T. Christian Schacke   Title: Managing
Director  

 



 
 

 

SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT

 

U.S. Federal Trademark Registrations

 

Trademark   App. No.   Reg. No.   Status              

XFIT BRANDS EXPERIENTIAL

FITNESS PRODUCTS

  87/090,750   —   Pending XFIT BRANDS  

86/480,639



  4,781,967   Registered GLIDEBOXX   86/517,350   4,807,774   Registered
ENVIROTURF   77/605,294   3,706,734   Registered

 



 
 

 

